Citation Nr: 0904903	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-03 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for chronic headaches.

2.	Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1972 to 
September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic headaches were not manifested in active service and 
any current chronic headaches are not otherwise etiologically 
related to such service.


CONCLUSION OF LAW

Chronic headaches were not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in December 2004.  
The RO's August 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the VA 
Illiana Health Care System have also been obtained, as have 
numerous private treatment records.  The Board acknowledges 
that VA treatment records related to hospitalization for the 
period May 1978 to July 1978 have not been associated with 
the claims file.  However, the veteran has not asserted, nor 
does the record indicate, that this hospitalization was 
related to his claimed chronic headaches.  As such, the Board 
finds that the absence of such records is not prejudicial to 
the veteran and should not prevent a Board decision on the 
issue of service connection for chronic headaches.  
Therefore, the Board finds that VA's duty to further assist 
the veteran in locating additional records has been 
satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's service connection claim, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that his currently 
diagnosed chronic headaches are etiologically related to 
active service.  As he is not competent to provide evidence 
of a diagnosis or etiology of a condition, the record is 
silent for a nexus between the veteran's current disorder and 
his active service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran has not satisfied all the elements 
of McLendon; therefore, VA is not required to provide him 
with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The veteran contends that his current chronic headaches are 
etiologically related to his active service.  Specifically, 
he contends that he began suffering, and was treated for, 
headaches while in service, and they have continued since.

While the evidence of record reveals that the veteran 
currently suffers from chronic headaches, the competent, 
probative evidence of record does not etiologically link the 
veteran's current disability to his service or any incident 
or disorder incurred therein.  With regards to direct service 
connection, service medical indicate the veteran complained 
of headaches on two occasions, in October 1972 and March 
1973.  However, both instances were acute and transitory, and 
no diagnosis of chronic headaches was rendered.  In addition, 
a July 1973 Report of Medical Examination, completed upon the 
veteran's separation from active service, indicates a normal 
head and neurologic clinical evaluation with no notation of 
chronic headaches.  Thus, there is no medical evidence that 
shows the veteran suffered from chronic headaches during 
service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
veteran has a current diagnosis of chronic headaches.  
Furthermore, as noted above, the veteran was treated on two 
occasions in service for headaches.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.

In the instant case, the veteran has not produced a competent 
medical opinion establishing an etiological link between his 
current chronic headaches and an event or occurrence in 
service.  Further, the Board observes treatment records 
suggest an association between the veteran's chronic 
headaches and a thyroid disorder.  See March 1999 VA 
treatment record.  The Board observes there is no evidence of 
a thyroid disorder in service, and the veteran underwent a 
thyroidectomy in 1999, over 25 years after separation from 
service.

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed chronic headaches are etiologically 
related to his active service.  However, as noted above, as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
veteran was first diagnosed with chronic headaches in July 
1997, approximately 24 years after separation from service.  
This significant lapse in time between the active service and 
the first evidence of a disorder of the lumbar spine weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
While the veteran complained of headaches in July 1992, he 
indicated they were slight in intensity and seldomly 
occurred.  In July 1996, the veteran denied a history of 
headaches.  Finally, a December 1998 VA treatment record 
indicates an approximately one year history of chronic 
headaches.

In sum, there is no competent medical evidence included in 
the record to support the veteran's assertion that his 
currently diagnosed chronic headaches are etiologically 
related to his active service.  The normal medical findings 
at the time of separation from service, as well as the 
absence of any medical records of a diagnosis or treatment 
for many years after service, is also probative evidence 
against the claim for direct service connection.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
chronic headaches, and the benefit of the doubt rule does not 
apply.  See 38 U.S.C.A. § 5107 (West 2002).
ORDER

Service connection for chronic headaches is denied.


REMAND

The veteran is seeking to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder.  He 
has indicated that he was hospitalized for a psychiatric 
disorder at the Danville VAMC in approximately 1977 or 1978.  
A review of the record reveals a July 1978 discharge summary 
indicating the veteran was hospitalized from May 16, 1978, to 
July 17, 1978.  However, treatment records related to this 
hospitalization are not associated with the claims file.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  While the AOJ requested these records in September 
2006, there is no record a response from the VAMC was 
received.  Thus, because the Board has identified outstanding 
VA records pertinent to the veteran's current claim on 
appeal, VA must undertake efforts to acquire such documents 
as these records may be material to his claims; a reasonable 
effort should be made to obtain such records.  See 38 
U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA treatment records and 
reports from the Danville VAMC for the 
period May 1978 to July 1978.  A 
response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


